Citation Nr: 1632437	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-34 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety. 

2.  Service connection for bilateral hearing loss. 

3.  Service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Oakland, California.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.  

In April 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current acquired psychiatric disability of PTSD, depression, and anxiety. 

2. An acquired psychiatric disability, to include PTSD, depression, and anxiety did not have its onset in service, and was not incurred in service

3. An in-service stressor sufficient to cause PTSD has not been verified or corroborated.  

4. The current acquired psychiatric disability, to include PTSD, depression, and anxiety is related to post-service prison violence and sexual trauma, and is not related to active service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety, are not met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in February 2010, April 2010, and June 2010, prior to the initial AOJ adjudication of the claim for service connection in the September 2010 rating decision.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letters also notified the Veteran of VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, relevant VA examination report, the April 2016 Board hearing transcript, and the Veteran's written statements.  In September 2010, VA determined that the Veteran's complete original service treatment records from Seoul, Korea, are unavailable for review, that all efforts to obtain the needed military information have been exhausted, that further attempts are futile, and that, based on these facts, the records are not available.  See September 2010 VA memorandum.

In connection with the claim for service connection for an acquired psychiatric disorder, VA provided a VA examination in September 2012.  The Board finds that the above-referenced examination report is adequate for purposes of deciding the claim for service connection for an acquired psychiatric disorder.  The VA examiner reviewed the Veteran's psychiatric history and complaints, interviewed the Veteran regarding past and present symptomatology, made clinical assessments and observations, and rendered an opinion regarding the etiology of the currently-diagnosed acquired psychiatric disability.  The examination report contains all the findings needed to evaluate the claim for service connection for an acquired psychiatric disorder, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury   incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

PTSD, anxiety, and major depressive disorder are not considered "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307, and 3.309 do not apply to the claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for PTSD

The Veteran contends that service connection is warranted because he has an acquired psychiatric disorder, to include depression, anxiety, and PTSD as a result of military service.  The Veteran's claimed stressor will be discussed in further detail below.

The Board finds that the Veteran has a current acquired psychiatric disability of PTSD, depression, and anxiety.  The September 2012 VA examination report shows an Axis I diagnosis of PTSD; an April 2010 VA treatment record shows an Axis I diagnosis of major depressive disorder; and a November 2009 VA treatment record shows an Axis I diagnosis of anxiety disorder.

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that an acquired psychiatric disorder, to include PTSD, depression, and anxiety had their onset during service, so was not incurred in service.  Service treatment records contain no complaints, diagnoses, or treatment indicative of PTSD, depression, anxiety, or indirect or corroborative evidence of rape in service.  An April 1982 service treatment record, approximately eight months before service separation, shows that the Veteran denied being treated for any psychiatric disorder, which directly contradicts the Veteran's assertions that he received psychiatric treatment after the claimed assault.  See April 2016 Board hearing transcript at 15.  In this regard, the Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran.  Accordingly, the Board finds that the weight of lay and medical evidence of record demonstrates that there was no in-service occurrence of an acquired psychiatric disorder or even symptoms of an acquired psychiatric disorder.
 
Based on all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a PTSD stressor has been verified or corroborated or that the claimed in-service sexual assault occurred.  In this regard, the Board finds that the Veteran did not engage in combat with the enemy and that the alleged stressors are not related to combat; accordingly, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressors and the record does not contain service records or other evidence to corroborate the Veteran's statements.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Moreau, 9 Vet. App. at 394.  

With respect to the alleged stressor involving military sexual trauma (MST), the Board finds the Veteran competent to report what happened in service, but that his assertions of MTS are not credible.  See 38 C.F.R. § 3.159(a)(2); Caluza v. Brown, 
7 Vet. App. 498, 511 (1995).  A November 2009 VA treatment record shows that the Veteran denied experiencing MST in the past.  Another November 2009 VA treatment record shows that the Veteran reported exposure to prison violence, had current re-experience of such violence, and had nightmares and dreams about prison violence.    

Initially, the Veteran asserted that the MST took place in the summer of 1980 when he was sexually abused by three individuals from the same company while they were drinking liquid codeine.  See June 2010 VA Form 21-0781.  In the same statement, the Veteran indicated that the in-service "injury" took place in June 1979, which is prior to service enlistment.  During the April 2016 Board hearing the Veteran also provided conflicting statements.  Specifically, he stated that two individuals sexually assaulted him during service and, while the Veteran initially indicated that the MST took place in summer of 1980, he later stated that it took place in 1982 after the April 1981 incident where he assaulted someone in April 1981.  See April 2016 Board hearing transcript at pages 8 and 13.  Given all these inconsistencies with other, specific reports by the Veteran denying MST, the Board finds the Veteran's assertions with respect to the occurrence of MST in service not to be credible.  

With respect to possible in-service MST markers or behavioral changes, the record reflects that the Veteran was charged with possession, transfer, and sale of marijuana in January 1981, disrespect of authority in February 1981, assault of a non-commissioned officer in April 1981 (which the Veteran named as one of his attackers), and a court martial in June 1981 with a sentence of six months of hard labor.  The September 2012 VA examiner opined that the above-referenced problematic behavior does not amount to MST markers because the Veteran's pre-military history was also marked by criminal acts including drugs, theft, and vandalism.  The September 2012 VA examiner noted that, by his own account, the Veteran had behavioral problems at least since childhood including deviant behavior, substance abuse, and vandalism and theft.  He was expelled in sixth grade for being deviant.  In middle school, he also had problems in that he was truant, not completing tasks, and smoking marijuana.  In high school, the Veteran was expelled due to behavioral problems such as using drugs and alcohol, and in the eleventh grade, he was expelled and sent to a continuation school where he completed his schooling in 1974.  The September 2012 VA examiner indicated that the Veteran's problematic behavior continued after he graduated high school, including criminal behavior and severe substance abuse.  The Veteran reported that that he enlisted in the military to avoid going to prison.  The September 2012 VA examiner noted that the Veteran's problematic behavior continued from the onset of his military service because the Veteran stated that he used drugs and alcohol since the start of his military service, including during basic training and advanced individual training (AIT), and indicated that he was just not caught.  On May 19, 1980, the Veteran was assigned to Korea and was stationed in Seoul where he worked in the motor pool.  The Veteran further reported that he had behavior problems soon after arriving in Korea where he was using illegal drugs and alcohol heavily and regularly and received two Article 15 sanctions prior to the claimed MST event.  Based on the foregoing, the Board finds that the above-referenced events do not constitute MST markers or behavioral changes because the Veteran's problematic behavior preceded the claimed in-service personal assault or was a continuation of problematic behavior since the Veteran's childhood.

The Board finds that the weight of the lay and medical evidence of record demonstrates that the current acquired psychiatric disorder, to include PTSD, depression, and anxiety is not related to active service.  An April 2010 VA treatment record shows that the Dr. M. opined that the Veteran's psychiatric symptoms appeared to be due to trauma experienced in prison, both sexual and physical, rather than service-related trauma.  The September 2012 VA examiner opined that it is less likely than not that the Veteran suffers from MST related to active service.  In reaching this conclusion, the September 2012 VA examiner referred to the November 2009 and April 2010 VA treatment records described above, and reasoned that the Veteran went to prison for 12 years from 1998 to 2009, that the Veteran described that he was raped by a cellmate while he was in prison, and that he was exposed to severe violence and was sent to "the hole" for solitary confinement (once for 12 months, once for 11 months, and once for 6 months).  The September 2012 VA examiner indicated that the Veteran reported that he was in a section of the prison where he saw a lot of violence and killing in the level 4 yard, and that he always had to be on guard and watchful.  

The Board finds that the September 2012 VA opinion is highly probative with respect to the etiology of the current acquired psychiatric disability, to include PTSD, depression, and anxiety, because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinions given.  Stegall v. West, 11 Vet. App. 268 (1998); Barr at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

While some VA treatment records show notations of PTSD/MST (see, e.g., October 2012 VA treatment record), to the extent that such records purport to provide an opinion linking the current PTSD to in-service sexual trauma, the Board finds that such opinions are of no probative value because they are based on an inaccurate factual premise because the Board has found that weight of the evidence demonstrates that the Veteran did not sustain MST.  Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, the above-referenced purported opinions are of no probative value because they provide no rationale for such opinions.  

Based on the foregoing, the Board finds that the weight of all the lay and medical evidence demonstrates that the Veteran did not participate in combat with the enemy during service and that the claimed noncombat in-service stressor has not been verified or corroborated by service records or other credible supporting evidence.  The weight of the lay and medical evidence demonstrates that the Veteran's current acquired psychiatric disorders and symptoms are related to post-service prison violence and sexual trauma, and are not related to service.  As the 

preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is denied.


REMAND

Service Connection for Bilateral Hearing Loss and Tinnitus

A remand is required in this case to ensure that there is a complete record upon which to decide the claims for service connection on appeal.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon, 20 Vet. App. at 83.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

For the VA compensation purposes, impaired hearing will be considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The Veteran contends that service connection is warranted because bilateral hearing loss and tinnitus are related to exposure to acoustic trauma (loud noise) during service.  Specifically, the Veteran asserted that as part of his military occupational specialty (MOS) as a supply specialist he was exposed to loud noise from fork lifts used to load equipment and parts on large trucks, as well as loud noise from large generators because his work station was close to large generators.  See, e.g., December 2012 VA Form 9; April 2016 Board hearing transcript.  

The Board finds that the evidence is in relative equipoise that the Veteran was exposed to acoustic trauma (loud noise) during active service.  While the Veteran's MOS is not listed as one with high potential of exposure to loud noise, the Board finds that the Veteran is competent to report exposure to loud noise in service, and that such assertion is credible because it is consistent with the circumstances of service.  

The Board finds that Veteran has a current disability of tinnitus.  During the April 2016 Board hearing, the Veteran asserted that he has intermittent ringing in both ears.  See Charles, 16 Vet. App. at 374 ("ringing in the ears is capable of lay observation").  

The record is unclear as to whether the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385.  A July 10, 2012 VA treatment record refers to an audiogram conducted on the same day, and shows a diagnosis of normal sloping to severe sensorineural hearing loss bilaterally; however, the audiogram has not been associated with the claims file.  An October 4, 2012 VA audiology note shows that the Veteran was fitted with hearing aids based on an audiogram conducted on the same day.  Therefore, the July 10, 2012 and October 4, 2012 VA audiograms should be associated with the claims file. 

The Veteran was not afforded a VA examination in connection with the claims for service connection for bilateral hearing loss and tinnitus.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature and etiology of any current bilateral hearing loss and tinnitus disabilities.

Accordingly, the issues of service connection for bilateral hearing loss and tinnitus are REMANDED for the following actions:

1. Obtain and associated with the claims file the July 10, 2012 and October 4, 2012 VA audiograms.

2. Schedule a VA audiology examination to assist in determining the etiology of any current hearing loss and tinnitus.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

In rendering the opinions requested below, the examiner should accept as true the Veteran's assertions in-service noise exposure.



Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions: 

If the Veteran has a bilateral hearing loss disability, is it at least as likely as not (i.e., a 50 percent probability or greater) that the bilateral hearing loss is related to active service, to include the exposure to loud noise as a supply specialist?

Is it at least as likely as not (i.e., a 50 percent probability or greater) that the tinnitus is related to active service, to include the exposure to loud noise as a supply specialist?

3. Thereafter, the issues of service connection for bilateral hearing and tinnitus on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655(2015).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


